Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/9/21.  Claim(s) 4 is cancelled.  Claim(s) 1-3 and 5-22 are pending. Claim(s) 19 has been withdrawn.  Claim(s) 1-3, 5-18, and 20-22 are examined herein. 
Applicant's amendments have rendered the 103 rejection over Morrison of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 103 rejection over Morrison in view of Krauser of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Updated search and consideration have been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2017/0296496 A1; of record).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2017/0296496 A1; of record) in view of Krauser (2005/0032900 A1; of record).

Morrison discloses ibuprofen emulsion compositions (see, for example the title, and the whole document) including exemplifying, for example, Example 1 (pg. 22) wherein Morrison mixes 50 g isopropyl myristate, 12 g laureth-23, 6 g sorbitan stearate, 10 g ibuprofen, and 60 g distilled water.  The Examiner calculates that this mixture comprises about 7.2% ibuprofen, 36% isopropyl myristate, 43% water, one or more emulsifiers, and is completely free of alcohols.

Additionally, Morrison discusses the importance of the pH of the composition as it applies to a variety of properties such as solubility and stability (see, for example, [0209]-[0211]) which would necessarily require pH adjusters, further experiments with pH adjusters such as acids (see, for example, Example 18 on pg. 26), and discusses the use of amines (see, for example, [0246]) which would necessarily provide the claimed pH adjustment.
Thus, Morrison teaches a variety of emulsion compositions, teaches the use of all of the instantly claimed classes of components, i.e. ibuprofen/isopropyl myristate/excipients/water/pH adjusters, in said compositions, teaches that the compositions can be modified, and gives alternatives with which to modify them that make the instant claims obvious, e.g. with poly (ethylene oxide) stearate ester and pH modifiers.
Morrison further discloses that the use of water miscible cosolvents such as propylene glycol is encompassed (see, for example, [0281]) as well as evidencing that 
Morrison does not specifically disclose the instant composition.
Krauser discloses topical formulations of ibuprofen (see, for example, the title, abstract, and the whole document) that can comprise isopropyl myristate (see, for example, the tables on pp. 7-9 and the claims), water (see, for example, the tables on pp. 7-9, the claims, and throughout), ethylene glycol stearates (see, for example, the tables on pp. 7-9 and the claims), and pH modifiers including triethanolamine (see, for example, the tables on pp. 7-9 and the claims), diethylamine (see, for example, [0023]), and diisopropanolamine (see, for example, the tables on pp. 7-9 and the claims).  Krauser further discloses topical formulations of ibuprofen that comprise propylene glycol and water which were tested for permeation and were similarly successful to the premier compositions therein (see, for example, [0124] and Figure 1).
It would have been obvious to one of ordinary skill in the art to make and use the instant composition.
One of ordinary skill in the art would have been motivated to make and use the instant composition because the prior art discloses emulsion compositions, discloses preferred components including those instantly claimed used in the instant ranges, and teaches that they can be modified with the instantly claimed components.  One of ordinary skill would have modified the compositions of Morrison, as directed by Morrison and Krauser, including to make the claimed composition, and would have done so with a reasonable expectation of success in making an improved emulsion composition.

One of ordinary skill would have been motivated to make the instant composition with propylene glycol because the prior art teaches that topical ibuprofen compositions were known to commonly employ propylene glycol, and specifically exemplify such use.  One of ordinary skill would have combined the teachings of the prior art and would have made and used the instant composition, including propylene glycol, during the routine experimentation and optimization of the topical NSAID formulation, and would have done so with a reasonable expectation of success in making an improved composition. 
With respect to the compositions being diluted, the examples, such as Example 1, are clear that the base composition should be made with all emulsifiers prior to dilution, thus meeting the instant requirements for concentration, and, further, the disclosure of Morrison teaches that the amounts of the different agents can be adjusted, which includes increasing the amounts of ibuprofen.
The adjustment of the relative amounts of agents in a composition, including active agents, represent result effective variables that those of skill in the art know to adjust.  Where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Absent criticality, the instantly claimed amounts would have been obvious in light of the disclosure of Morrison.
With respect to the limitations drawn to “wherein less than 10% of said nonsteroidal anti-inflammatory drug has been converted to an ester following 30 days of storage of the composition in a glass jar with a lid in a laboratory oven maintained at 40°C”, “wherein said composition has a plasma area under the curve of at least 5000 ng*hour/ml when an amount of said composition containing 200mg of said nonsteroidal anti-inflammatory drug is topically applied to a minipig”, and “wherein said composition has a maximum plasma concentration of at least 200 ng/ml when an amount of the composition containing 200mg of the nonsteroidal anti-inflammatory drug is topically applied to a minipig”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
While the rejection herein is edited and the arguments are predominantly drawn to the prior rejection, for the sake of compact prosecution the Examiner will address the arguments inasmuch as they might apply to the new/edited rejection or might be potentially useful to the Applicant.
The Applicant argues “the Applicant asserts that the composition recited in claim 1 unexpectedly reduces the esterifying of the non-steroidal anti-inflammatory drug within the emulsion composition. In other words, the composition recited in claim 1 provides a lower conversion of ibuprofen to the ibuprofen-propylene glycol ester due to the presence of diethylamine. Thus, claim 1 provides a benefit over what was previously known in the prior art.”
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is the Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject 
In the instant case, under a proper broadest reasonable interpretation analysis the claims encompass everything that satisfies the limitation drawn to “nonsteroidal anti-inflammatory drug”.  Said NSAIDs include many compounds that cannot undergo the argued deleterious esterification, e.g. nabumetone, meloxicam, phenylbutazone, celecoxib, anilides, etc.  For this reason, the claims are not commensurate in scope with the evidence of unexpected results.  Further, it is not clear that the result is truly unexpected.  For the above stated reasons, said claims are properly rejected under 35 U.S.C.103(a).  Therefore, said rejections are adhered to.  
If the Applicant truly believes that the argued property is truly unexpected and significant, the Applicant is invited to elaborate further on said property, and it is strongly recommended that the claims be amended to be commensurate in scope.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 recites the limitation “wherein said one or more pH adjusters is selected from the group consisting of triethanolamine, diethylamine, octylamine, and diisopropanolamine”, however claim 1 from which it depends already requires that that the one or more pH adjusters specifically comprise diethylamine.  If claim 22 were to be one pH adjuster that is not diethylamine it would expand on the scope of the claim from which it depends and would therefore lack basis.

Conclusion
Claim(s) 4 is cancelled.  Claim(s) 19 has been withdrawn.  Claim(s) 1-3, 5-18, and 20-22 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627